Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Ditty et al., Pub. No.  2019/0258251, teach a vehicle has sensors that are pre-wired for Ethernet to provide data to a Gigabit Ethernet switch. A bus provides links to allow components to exchange commands, responses, and data with each other. A multiport switch provides capability to interface with other devices via Ethernet and communications links. A system for controlling autonomous vehicles must be able to work reliably. Autonomous driving involves multiple sensors and it is crucial to detect sensor system failures because the system requires reliable information. By providing multiple hardware-independent levels of monitoring, the multilevel multilayered safety framework structure distributes monitoring functions throughout multiple layers and multiple hardware processors so failure of some parts of the safety framework itself does not disable the overall safety framework from operating, and no part of the safety framework is overloaded or overwhelmed by the demands of watching high performance processes in real-time. Dedicated watchdogs monitor execution for compliance to pre-specified schedule status - Aliveness, Arrival-Rate, or Deadline and Execution-Sequence. Failure is detected, and failure status is aggregated and reflected in counters and published to higher levels of the safety framework. The overall safety framework is structured to be guaranteed to detect and react to detected failures before the failure causes an unsafe condition to arise. The safety system is designed so that if a failed process or component cannot be successfully recovered within a certain safety time interval, the failed process or component is taken offline and disconnected from the vehicle bus so it cannot cause an unsafe condition. Paths affordance enables mixing of the path estimate with other information to allows effective use of the path information (Ditty; paragraphs [0142; 0189; 0252; 0346; 0421; 0437; 0443; 0489]).
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that each of a plurality of the relay devices comprises: a routing map in which a plurality of types of path information determined in advance is held in correspondence to presence or absence of a failure and each failure portion; and a path control part that controls switching of the routing map, wherein the trunk line of the communication line is formed in a state where it is possible to selectively use a plurality of types of paths physically or logically, wherein when the failure detection part of any relay device detects failure occurrence, the path control part in the relay device whose failure detection part detects the failure occurrence instructs another relay device to change a path, and wherein when the failure detection part of any relay device receives an instruction of path change from another relay device, at least the routing map in the relay device whose failure detection part receives the instruction of path change is switched in accordance with a failure occurrence portion as set forth in claims 1-4.  Claims 1-4 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448